DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 15, 17 and 20 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 14 and 15, use of possessives. 
For clarity purposes in claim 14, “the user’s clothing” should read “clothing”.
For clarity purposes in claim 15, “each individual’s drink” should read “each drink”.
Regarding claim 17, "the spout" should read "a spout".
Regarding claim 20, "the mouth-side opening" should read "a mouth-side opening".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-10, 15-16 and 19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 9 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner interprets “such as” as “including”.

Regarding claim 16, “other identifier may be temporarily marked” is not a positive recitation, therefore not limiting and indefinite. Examiner interprets “may be temporarily marked.” as truncated, in favor of “other identifier.”

Regarding claim 15, examiner notes that “wherein each attachable device” cannot be derived from “A… detachable device”, where “each” explicitly refers to a plurality of devices that are not claimed, and “A” explicitly refers to a single device. The lack of clarity produces indefiniteness. Examiner interprets the entire limitation as “The system of claim 1 …  is colored or marked to allow easy identification of drink ownership.”

Regarding claim 19, “a novel shape” examiner considers beyond broadest reasonable interpretations. “Novel” can be anything, therefore it is indefinite. Additionally and in the alternative, examiner notes that the remaining limitation “a recognizable inanimate object, plant, part of a plant, animal, or part of an contradicts the first portion. ‘Recognizable’ meaning to recognize as in “to know or remember because of previous knowledge or experience”, whereas comparatively ‘novel’ means “not previously identified” (Merriam-Webster dictionary definition 1b NPL). Examiner interprets “a novel shape” as “a shape” (including a shape of “an inanimate object”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, 5, 6, 7, 13, 14, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by WO 2011030228 issued to Jensen (hereinafter “Jensen”).
Regarding claim 1, Jensen teaches a snugly fitting attachable device (Figure 5, adapter 11, spout 13) for a beverage receptacle (Figure 5, beverage can 1) that has: 
Figure 5, insect net 21) intended to prevent insects (page 8, line 5-6, “The insect net serves for preventing insects in entering the beverage can”) from entering the receptacle but allowing liquid to exit (Figure 5, spout 13; “drinking the beverage directly out of the spout”, page 10, line 30-31) the receptacle, said attachable device being temporarily affixed (detachable, Abstract) to the beverage receptacle after opening or filling (examiner chooses “or opening”; the opened beverage can 1 is ‘remedied’ to be closed by the adapter 11, which reasonably includes spout 13 - page 8, lines 10-12) the receptacle.

Regarding claim 3, Jensen further teaches the attachable device affixes to an opened beverage can (opened, beverage can 1).

Regarding claim 5, Jensen further teaches the perforated opening comprises curved or straight vanes (Figure 7, lines of 21 are straight; additionally and in the alternative, the crossed profile defined by lines 21 resemble wind vanes which similarly feature a 90-degree angle – hence “vanes” . That is, because the term “vane” is broad. If further recited in a future amendment, as an array of flat blades, it may be more difficult to continue to make the argument.) crossing a hole (Figure 5, opening 22).

Regarding claim 6, Jensen further teaches the perforated opening comprises a mesh crossing a hole (Figure 7, mesh form of 21).

Regarding claim 7, Jensen further teaches the perforated opening comprises a plurality of small holes (Figure 7, holes in 21 are small, at least smaller than an overall dimension of the container).

Regarding claim 13, Jensen further teaches the perforated opening is shaped and sized to prevent unwanted insertion of drugs or other contaminants (examiner chooses “or other contaminants”; paragraph 3, The adapter 11 eliminates the risk of contamination) into the open beverage.

Regarding claim 14, Jensen further teaches a tab (Figures 5 and 7, clamp 14’) is present to attach a tether for securing (clamp 14’ has a hole capable of attaching a tether) the attachable device to the user's clothing, the receptacle itself, or other accessory.

Regarding claim 16, Jensen further teaches the attachable device has a flattened (examiner chooses “or flattened”, Figures 5 and 7, clamp 14’ flat rectangular outer side) and/or lightened region on which a name or other identifier may be temporarily marked (said flattened region being capable of supporting an identifier or a name inscribed thereon – see “may be” 112 rejection).

Regarding claim 19, Jensen further teaches the attachable device has a shape (see 112 rejection above, regarding “novel”) representing a recognizable inanimate object (examiner chooses a shape “or recognizable inanimate object”, to be the resilient adapter 11 with spout 13 and cap 19, Figure 5, representing a shape), plant, part of a plant, animal, or part of an animal.

Regarding claim 20, Jensen further teaches a cap (Figure 5, cap 19) is removably attached to the mouth-side opening (Figure 5, opening 22) of the attachable device to re-seal (“can be closed again” by the adapter 11 spout 13 cap 19 - page 8, line 12) the beverage receptacle temporarily.

Claims 1, 2, 4, 8, 9, 10 and 15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pat 10138022 issued to McCarthy  (hereinafter “McCarthy”).

Regarding claim 1, McCarthy teaches a snugly fitting attachable device (Figure 19, liquid consumption device 1800) for a beverage receptacle (Figure 19, 1918) that has: 
  a perforated opening (Figure 18H, apertures 1856 and 1858) intended to prevent insects from entering the receptacle but allowing liquid to exit the receptacle, said attachable device being temporarily affixed (removal of the device, col 6, line 13) to the beverage receptacle after opening (Fig 19, 1918 is open) or filling the receptacle.

Regarding claim 2, McCarthy further teaches the attachable device affixes to an opened beverage bottle (Figure 19, 1918).

Regarding claim 4, McCarthy fails to explicitly teach the attachable device affixes to a drinking glass (Figure 19, pint glass 1910) filled with beverage to be consumed.

Regarding claim 8, McCarthy further teaches the attachable device is comprised of silicone rubber (silicone is a well-known polymer - polymer, col 37, line 16; polymer rubber - col 37, lines 22 and 40).

Regarding claim 9, McCarthy further teaches the attachable device is comprised of flexible plastic (nylon, col 37, line 17) such as ABS (see 112 rejection above; ABS, col 37, line 17).

Regarding claim 10, McCarthy further teaches the attachable device is comprised of biodegradable material (biodegradability, col 38, line 41) such as PLA (see 112 rejection above; PLA, col 37, line 17).

Regarding claim 15, McCarthy further teaches each attachable device in a group of the attachable devices is colored (pigments, col 38, line 35) or marked (indicia, col 38, line 45) to allow easy identification of each individual's drink.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of US Pat 5749491 issued to Wylder et al. (hereinafter “Wylder”).

Regarding claim 8, Jensen does not explicitly teach that the attachable device is comprised of silicone rubber. 
Wylder, however, teaches an attachable device (Figure 5, cover 10) to a drinking container (40) comprised of silicone rubber (Figure 5; silicone rubber, col 6, line 33). 

The purpose of silicone rubber is for safe user direct contact in consumption (col 6, lines 33-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachable device of Jensen to be made of silicone rubber as taught by Wylder in order to be safer in direct contact to the consumer, avoiding accidental tooth chipping, bruises from dropping on a foot, bruises from being thrown by a child, and avoid shattering from accidental impact with the floor. Additionally, the safer .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of US Pub 20120000923 issued to Powell (hereinafter “Powell”).

Regarding claim 11, Jensen does not explicitly teach that the perforated opening (Figure 5, insect net 21) is shaped for laminar flow. 
Powell, however, teaches an attachable device (Figure 5A, 510) opening (324) is contoured (smooth spout 322) and sized to promote laminar ([0055] “laminar flow of the liquid and prevents a flow-inhibiting” when the user tilts the container) instead of turbulent flow as the beverage exits.

The purpose of a contoured and sized laminar flow is advantageous rapid dispensing of container contents in a controlled manner (2nd sentence [0046]) to runners who need to hydrate quickly ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachable device opening contours and size near the spout of Jensen with a laminar flow contour as taught by Powell in order to help runners like a marathon, iron man, or triathlon runner not be slowed down while competing. Additionally, it helps control the rapid dispensing for those individuals in need who have difficulty controlling the flow themselves ([0002]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of US Pub 20190009226 issued to Poul et al. (hereinafter “Poul”).

Regarding claim 12, McCarthy does not explicitly teach that the perforated opening (Figure 18H, apertures 1856 and 1858) is shaped for turbulent flow. 
Poul, however, teaches an attachable device opening that is contoured and sized to promote turbulent flow instead of laminar flow as the beverage exits (Claim 5, the wall decreases in height to the lip of the spout causing turbulence).

The purpose of contouring and sizing for a turbulent flow is to accelerate aeration (last sentence [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachable device opening contours and size near the spout of Jensen with a turbulent flow contour as taught by Poul in order to beneficially increase scent and flavor for a richer user experience through aeration caused by a turbulent flow and not a laminar flow. 
Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of Poul before them at the time the application was filed, to have created turbulent flow without appreciable difficulty. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of US Pat 5071042 issued to Esposito (hereinafter “Esposito”).

Regarding claim 17, McCarthy does not explicitly teach that the attachable device affixing to a bottle (Figure 19, 1918) is itself shaped like the spout of a bottle. 
Esposito, however, teaches an attachable device (adapter, Abstract) shaped like the spout (bottle-like spout, Abstract) of a bottle.

The purpose of a bottle-like shape is to increase palatability of drinking therefrom (col 1, line 8), and make a more appealing spout (col 2, lines 11-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachable device of McCarthy with a bottle-like shape as taught by Esposito in order to be more appealing and palatable to a consumer, which advantageously increases attraction to buy from the consumer, benefits the beverage seller in profit as a result, and delivers an improved experience for the consumer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Esposito.

Regarding claim 18, Jensen does not explicitly teach the attachable device affixes to a can (beverage can 1) with an extension shaped like a bottle spout. 
Esposito, however, teaches an attachable device (Figure 1, adapter 10) with an extended portion (Figure 1, tapered neck 14) that is shaped like the spout (bottle-like spout, Abstract) of a bottle.

The purpose of a bottle-like shape is to allow a consumer to drink from a can as if drinking from a bottle (first sentence, Abstract), increase palatability of drinking therefrom (col 1, line 8), and make a more appealing spout (col 2, lines 11-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachable device of Jensen with a bottle-like shape as taught by Esposito in order to be more appealing and palatable to a consumer, which advantageously increases attraction to buy from the consumer, benefits the beverage seller in profit as a result, and delivers an improved experience for the consumer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US Pat 4630742 – silicone rubber (claim 8)
US Pat 4961510 – receptacle attachment with vents detachably affixed
US Pat 5213238 – drinking glass 
US Pat 5947324 – bottle-shaped attachment
US Pat 7185775 – shaped like an animal teat
US Pat 8522968 – flavoring bottle spout on attachable lid
KR 0136560 – cap shaped like a plant or animal (Fig 10A)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731